                                                   Case 4:18-cv-00859-SWW Document 1-1 Filed 11/16/18 Page 1 of 1
JS44 (Rev.06/17)                                                                                     CIVIL COVER SHEET I/:/ g-                                                                   -?v- tf .5'9 _ sww
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is requtred for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                                                          DEFENDANTS CITY OF SEARCY, ARKANSAS; ERIC WEBB;
 BRANDON LEE WHEELER                                                                                                                      MARK KIDDER; ADAM SEXTON; NICK DARNELL;
                                                                                                                                          CHARLEY PERRY AND JOHN DOES 1 - 20
         {b)   County of Residence ofFirst Listed Plaintiff                                 _W_H_IT_E_ _ _ _ _ _ __                         County of Residence of First Listed Defendant                                                                 _W_H_I_T_E_______~
                                            (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                       (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                                            NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                                                       THE TRACT OF LAND INVOLVED.

         {C)   Attorneys (Firm Name, Address, and Telephone N11mber)                                                                        Attorneys (If Known)

 J. MICHAEL PETTY, PETTY LAW FIRM, 411 W. ARCH AVE.
 SE~ 1 ~~t..J~f\~ 'la.43 j                                                                  S\:))   "d~i• 'lltDl
II. BASIS OF JURISDICTION (Place an "X"in One Box Only)                                                                   III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff
                                                                                                                                       (For Diversity Cases On(r)                                                                     and One Box for Defendant)
•        I   U.S. Government                         !(3              Federal Question                                                                          PTF                        DEF                                                       PTF      DEF
                Plaintiff                                               (U.S. Government Not a Party)                             Citizen of This State         (I{ I                       (I{ I                Incorporated or Principal Place          4      4                     •        •
                                                                                                                                                                                                                   of Business In This State

•        2   U.S. Government                          •      4        Diversity                                                   Citizen of Another State         •           2            •          2         Incorporated and Principal Place                                      •   5    •   5
                Defendant                                               (Indicate Citizenship ofParties in Item Ill)                                                                                                of Business In Another State

                                                                                                                                                                   •           3            •          3         Foreign Nation                                                        •   6    •   6

IV. NATURE OF SUIT(Placean                                              "X"inOneBoxOnly)                                                                                                      Chck here for: Nature of Suit Code Descnntmns.
                               ,,_--,,.__ ,: ·.,   ,'.•,•'.'':,.·.,                                                                                                                                                                                                                                     ; I

•        110 Insurance                                    PERSONAL INJURY                           PERSONAL INJURY               •   625 Drug Related Seizure                 •      422 Appeal 28 USC 158                                                         •   375 False Claims Act
•        120Marine                                  •     310Airplane                          •    365 Personal Injury -                 of Property 21 USC 881               •      423 Withdrawal                                                                •   376 Qui Tam (31 USC
•        130 Miller Act                             •     315 Airplane Product                           Product Liability        •   690 Other                                           28 USC 157                                                                         3729(a))
•        140 Negotiable Instrument                             Liability                       •    367 Health Care/                                                                                                                                                •   400 State Reapportionment
•        150 Recovery of Overpayment                •     320 Assault, Libel &                           Pharmaceutical                                                                                          ".,--·~-·1"N." ,.                                  •   410 Antitrust
             & Enforcement of Judgment                         Slander                                   Personal Injury                                                      • 820 Copyrights                                                                      •   430 Banks and Banking
 •       151 Medicare Act                           •     330 Federal Employers'                         Product Liability                                                    • 830 Patent                                                                          •   450 Commerce
 •       152 Recovery of Defaulted                             Liability                       •    368 Asbestos Personal                                                    • 835 Patent - Abbreviated                                                             •   460 Deportation
             Student Loans                          •     340Marine                                       Injury Product                                                                      New Drug Application                                                  •   4 70 Racketeer Influenced and
             (Excludes Veterans)                    •     345 Marine Product                             Liability                                                           • 840 Trademark                                                                                 Corrupt Organizations
 •       153 Recovery of Overpayment                           Liability                           PERSONAL PROPERTY                                                                                                                                          -, •      480 Consumer Credit
             of Veteran's Benefits                  •     350 Motor Vehicle                    •    3 70 Other Fraud              •   710 Fair Labor Standards                • 861 HIA (1395ft)                                                                    •   490 Cable/Sat TV
 •       160 Stockholders' Suits                    •     355 Motor Vehicle                    •    371 Truth in Lending                    Act                               • 862 Black Lung (923)                                                                •   850 Securities/Commodities/
 •       190 Other Contract                                   Product Liability                •    380 Other Personal            •   720 Labor/Management                    • 863 DIWC/DIWW (405(g))                                                                       Exchange
 •       195 Contract Product Liability             •     360 Other Personal                             Property Damage                    Relations                        • 864 SSID Title XVI                                                                   •   890 Other Statutory Actions
 •       196 Franchise                                        Injury                           •    385 Property Damage           •   740 Railway Labor Act                  • 865 RSI (405(g))                                                                     •   891 Agricultural Acts
                                                    •     362 Personal Injury -                          Product Liability        •   75 I Family and Medical                                                                                                       •   893 Environmental Matters
                                                              Medical Maloractice                                                           Leave Act
I . o,, ,· '·lHilAI" l'ROratRTY                         ·CIVILRIGH-•·,. ,-                                       .• • 0,..,. ,,   •   790 Other Labor Litigation
                                                                                                                                                                             r-...~F::::,.,.=,,.,::,RAL:::-.-;:.,:--;:T;;:r;Ml:'·:;-::;·S;;iu.=n.,,:l";_,"''.~~->f" •
                                                                                                                                                                                                                                  1                                     895 ~:~om oflnformation
 •   210 Land Condemnation                         '1( 440 Other Civil Rights                       Habeas Corpus:                •   791 Employee Retirement                 • 870 Taxes (U.S. Plaintiff                                                           •   896 Arbitration
 •   220 Foreclosure                                •     441 Voting                           •    463 Alien Detainee                     Income Security Act                                  or Defendant)                                                       •   899 Administrative Procedure
 •   230 Rent Lease & Ejectment                     •     442 Employment                       •    510 Motions to Vacate                                                     • 871 IRS-Third Party                                                                         Act/Review or Appeal of
 •   240 Torts to Land                              •     443 Housing/                                  Sentence                                                                                26 USC 7609                                                                 Agency Decision
 •   245 Tort Product Liability                               Accommodations                   •    530 General                                                                                                                                                     •   950 Constitutionality of
 •   290 All Other Real Property                    •     445 Amer. w/Disabilities -           •    535 Death Penalty             i'1-,-;.-; 'IMMIGRAUO!'J ·, . ·,t.,   ,,                                                                                                  State Statutes
                                                              Employment                            Other:                        •   462 Naturalization Application
                                                    •     446 Amer. w/Disabilities -           •    540 Mandamus & Other          •   465 Other Immigration
                                                              Other                            •    550 Civil Rights                      Actions
                                                    •     448 Education                        •    555 Prison Condition
                                                                                               •    560 Civil Detainee -
                                                                                                        Conditions of
                                                                                                        Confinement

 V. ORIGIN (Place an                    "X" in One Box On(v)
J,( I        Original           O 2 Removed from                                   0    3     Remanded from             0 4 Reinstated or             0 5 Transferred from                                       0 6 Multidistrict                                            0 8 Multidistrict
             Proceeding             State Court                                               Appellate Court                     Reopened                   Another District                                        Litigation -                                                   Litigation -
                                                                                                                                                             (specify)                                               Transfer                                                       Direct File
                                                              Cite the U.S. Civil Statute under which you are filing (Do not citt!jurlsdictional statutt!s unless divt!rsity):
 VI. CAUSE OF ACTION 1-4=~;....;;u;;..;;s;;..;;c;.,a_..;.
                                                    19     =3- - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                                                         =.8
                                                              Bnef descnptmn of cause:
                                                               VIOLATION OF PLAINTIFF'S CONSTITUTIONAL RIGHTS
 VII. REQUESTED IN     0                                               CHECK IF THIS IS A CLASS ACTION                                DEMANDS                                                            CHECK YES only if demanded in complaint:
      COMPLAINT:                                                       UNDER RULE 23, F.R.Cv.P.                                         7,000,000.00                                                     JURY DEMAND:                                                    Ji(Yes        • No
 VIII. RELATED CASE(S)
                                                                      (See instroctions):
       IF ANY                                                                                  JUDGE                                                                                  DOCKET NUMBER
 DATE                                                                                               SJGNATURE OF ATTORNEY OF RECORD


 FOR OFFICE USE ONLY

     RECEIPT#                                AMOUNT                                                    APPLYING IFP                                       JUDGE                                                                    MAG.JUDGE
